Citation Nr: 0419773	
Decision Date: 07/22/04    Archive Date: 08/04/04

DOCKET NO.  02-01 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
left ear.

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel



INTRODUCTION

The veteran had active service from July 1965 to July 1967.

This appeal arises from an April 2001 rating decision of the 
Detroit, Michigan Regional Office (RO).  The issue of 
entitlement to service connection for a left knee disability 
was withdrawn from appeal by the veteran.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's claim is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice and 
development obligations have been 
satisfied in accordance with the 
provisions of 38 C.F.R. § 3.159 (2003), 
and any other applicable legal 
precedent.  The veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claims and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As part of the notice required 
under the new law, the RO should ask the 
veteran to provide information regarding 
all evidence relating to the issues on 
appeal that has not already been made 
part of the record.  The RO should 
assist the veteran in obtaining all 
relevant medical evidence that is not 
already of record to include all current 
treatment records from the Detroit VA 
medical center.  If records sought are 
not obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  The RO should request a comprehensive 
statement from the veteran containing as 
much detail as possible regarding the 
who, what, where, and when as to each of 
the putative stressors which he alleges 
he was exposed to in service.  The 
veteran should provide specific details 
of the claimed stressors such as dates, 
places, detailed descriptions of events, 
and identifying information concerning 
any other individuals involved in the 
events including their full names, rank, 
units of assignment, or any other 
identifying detail.  The veteran is 
advised that this information is vitally 
necessary to obtain supportive evidence 
of the stressful events, and that he must 
be as specific as possible to facilitate 
a search for verifying information.  

The RO should also inform the veteran of 
the right to submit alternative forms of 
evidence to support his service 
connection claims.  This evidence may 
take the following forms (although the 
veteran may submit any evidence he finds 
appropriate):  statements from service 
medical personnel, "buddy" certificates 
or affidavits, state or local accident 
and police reports, employment physical 
examinations, medical evidence from 
hospitals, clinics and private physicians 
by which or by whom a veteran may have 
been treated, letters written during 
service, photographs taken during 
service, pharmacy prescription records 
and insurance examinations.  All records, 
once obtained, should be associated with 
the claims folder.

3.  The RO should undertake all 
necessary steps to directly contact MHD 
249th General Hospital USARPAC in Japan 
and obtain all medical records for the 
veteran for the period from 30 September 
1966 to 15 December 1966.  All records, 
once obtained, must be associated with 
the claims folder.

4.  The RO should contact the U.S. Armed 
Services Center for Research of Unit 
Records, 7798 Cissna Road, Springfield, 
Virginia, 22150 and obtain a unit history 
for 300th MP Co USARPAC from July 1966 to 
April 1967 and for 560th MP Co USARPAC 
from May to July 1967.  All records must 
be permanently associated with the claims 
folder.

5.  The RO should contact the U.S. Army 
Liaison at the National Archives and 
Records Administration in St. Louis, 
Missouri and a) obtain the veteran's 
complete Official Military Personnel File 
(OMPF); and b) obtain morning reports for 
300th MP Co USARPAC from July 1966 to 
April 1967 and for 560th MP Co USARPAC 
from May to July 1967.  All records, once 
obtained, must be permanently associated 
with the claims folder.   

6.  Following completion of the above 
development, the veteran should be 
scheduled for a VA psychiatric 
examination by an examiner who has not 
previously examined him.  Prior to the 
psychiatric examination, complete 
psychological testing must be 
accomplished.  The claims folder must be 
made available to the examiner for review 
prior to the examination.  The examiner 
should render an opinion as to whether it 
is at least as likely as not that the 
veteran currently suffers from PTSD based 
on his military service linked to a 
specific corroborated stressor event 
experienced in service.  If a diagnosis 
of PTSD is rendered, the examiner must: 
a) specify the stressor upon which the 
diagnosis is based, and b) discuss the 
etiology of the veteran's PTSD.  In 
addition, the examiners should reconcile 
any medical conclusion that conflicts 
with an opinion previously of record.  
Complete reasons and bases for the 
requested medical opinion must be 
provided as part of the report of 
examination.

With regard to the service connection 
claim for a right shoulder disability, 
the veteran should be afforded a VA 
orthopedic examination that is conducted 
by a physician with the appropriate 
expertise to evaluate the veteran's 
claim.  The claims folder must be made 
available to the physician prior to the 
examination and all indicated diagnostic 
testing must be performed.  Based on a 
review of the medical evidence and the 
current examination, the physician should 
render a medical opinion as to whether it 
is at least as likely as not that a 
current right shoulder disability is 
related to veteran's military service.  
(In answering this question, the examiner 
must use the standard of proof provided 
by the Board.)  All factors upon which 
the medical opinion is based must be set 
forth for in the record.

With regard to the claim for hearing loss 
of the left ear, the veteran should be 
afforded a VA ear examination that is 
conducted by a physician with the 
appropriate expertise to evaluate the 
veteran's claim.  The claims folder must 
be made available to the physician prior 
to the examination and all indicated 
diagnostic testing must be performed.  
Based on a review of the medical evidence 
and the current examination, the 
physician should render a medical opinion 
as to whether it is at least as likely as 
not that hearing loss of the left ear is 
related to acoustic trauma suffered 
during military service.  (In answering 
this question, the examiner must use the 
standard of proof provided by the Board.)  
All factors upon which the medical 
opinion is based must be set forth for in 
the record.

7.  When the above development has been 
completed and the RO has complied with 
the notice and duty-to-assist provisions 
of 38 U.S.C.A. § 5103 (a) and (b) to 
include the appropriate time period for 
receipt of additional information or 
evidence, the RO should review the 
expanded record and re-adjudicate the 
issues on appeal.  If any benefit sought 
remains denied, a supplemental statement 
of the case (SSOC) should be issued and 
the veteran and his representative 
should be afforded an opportunity to 
respond before the case is returned to 
the Board for further appellate review.  
The SSOC must contain notice of all 
relevant actions taken on the claim, 
including a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal, including 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  Additionally, if the 
veteran does not appear for a scheduled 
examination, the SSOC should 
specifically refer to 38 C.F.R. § 3.655 
(2003).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




